DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 04/07/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
The following action is in response to the amendment and remarks of 04/07/2022.

By the amendment of 04/07/2022, claims 1-20 have been canceled. Claims 21-40 have been newly added. Claims 21-40 are pending and have been considered below.

Response to Arguments
The rejection of claims 1-20 under 35 USC 102(a)(1) by Callaghan have been rendered moot by the cancellation of claims 1-20.
Applicant argues, regarding newly added claims 21-40, that Callaghan fails to disclose any features of the newly added claims (Remarks pages 7).  The Examiner respectfully disagrees.  As shown below, Callaghan does anticipate the claims as discussed in the 35 USC 102(a)(1) rejections of claims 21-22, 24-29, 31-36 and 38-40.  The argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-29, 31-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callaghan (US 7,539,724, previously presented).

Regarding claim 21, Callaghan discloses at least one non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: 
receiving, via an industrial application on a first mobile computing device associated with a first user, industrial data directly from an industrial device (Fig. 3 330, col 7 lines 44-45: sending an indication of a status of an event at the control “Event Fired”, control component of the industrial device sends an “Event Fired” message directly to a first user at a first device, col 6 lines 10-14: communication can be bi-directional or multi-directional, col 6 lines 26-45: control module of industrial controller can communicate information to higher level computing systems using local factory network protocols such as DeviceNet or DH+, both known to support peer-to-peer direct data communication, col 7 lines 15-24: information can include, ex. control data or factory information); 
displaying, through the industrial application, the industrial data associated with the industrial device (col 7 lines 1-14: interface dialog is provided to connected users, including a first user, Fig. 3 300, col 7 lines 42-45); 
identifying, via the industrial application, a second user in the industrial application with which to commence a communication session (col 7 lines 1-14: interface dialog is provided to connected users, col 7 lines 26-32: identified at least 3 users to which to connect, Fig. 3: example of identified and connected second or third user); 
wirelessly connecting, via the industrial application, the first mobile computing device with a second mobile computing device associated with the second user (Fig. 2, col 6 lines 4-56: wirelessly connect to remote system of other users to establish real-time communication, wireless connection is done using known communication protocols, col 7 lines 1-14: interface dialog is provided to connected users, Fig. 3: example of connected second or third user, col 6 lines 26-30: wireless communication, connect using local factory network protocols such as DeviceNet or DH+, both known to support peer-to-peer direct data communication); 
engaging, via the industrial application, the first mobile computing device with the second mobile computing device in a communication session (Fig. 3 300, col 7 lines 26-47: engaging in peer-to-peer session with remote computing system); and 
transferring, via the communication session of the industrial application, the industrial data from the first mobile computing device to the second mobile computing device (col 7 lines 11-24: once connected, industrial data can be shared between devices).  

Regarding claim 22, Callaghan discloses the at least one non-transitory computer-readable medium of claim 21, wherein the industrial application receives the industrial data directly from the industrial device using a peer-to-peer wireless protocol (col 6 lines 4-56: wirelessly connect to remote system of other users to establish real-time communication, wireless connection is done using known communication protocols, col 6 lines 26-45: control module of industrial controller can communicate information to higher level computing systems using local factory network protocols such as DeviceNet or DH+, both known to support peer-to-peer direct data communication).  

Regarding claim 24, Callaghan discloses the at least one non-transitory computer-readable medium of claim 21, wherein the operations further comprise displaying the industrial data within the communication session (Fig. 3 300).  

Regarding claim 25, Callaghan discloses the at least one non-transitory computer-readable medium of claim 24, wherein the communication session is displayed within a Graphical User Interface (GUI) of the industrial application on the first mobile computing device (Fig. 3).  

Regarding claim 26, Callaghan discloses the at least one non-transitory computer-readable medium of claim 25, wherein the communication session is displayed within a GUI of the industrial application on the second mobile computing device associated with the second user (Fig. 3).  

Regarding claim 27, Callaghan discloses the at least one non-transitory computer-readable medium of claim 21, wherein the operations further comprise: 
receiving, via the industrial application from the first user, an incident report based on the received industrial data (Fig. 4: 430, col 7 lines 66-67, col 8 lines 1); and 
transferring, via the communication session of the industrial application, the incident report from the first mobile computing device to the second mobile computing device (col 8 lines 3-5, col 7 lines 44-55, Fig. 3).

Regarding claims 28-29 and 31-34, claims 28-29 and 31-34 recite limitations similar to claims 21-22 and 24-27, respectively, and are similarly rejected.

Regarding claims 35-36 and 38-40, claims 35-36 and 38-40 recite limitations similar to claims 21-22 and 24-26, respectively, and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan in view of Bogatin et al. (US 2012/0057456 published 03/08/2012, hereafter “Bogatin”).

Regarding claim 23, Callaghan discloses the discloses the at least one non-transitory computer-readable medium of claim 22 comprising the peer-to-peer wireless protocol. Callaghan fails to disclose wherein the peer-to-peer wireless protocol comprises at least one of Bluetooth protocol, Bluetooth Low Energy protocol, Wi-Fi Direct protocol, or Near Field Communication protocol.  
Bogatin discloses a method for transferring data packets between devices in a network (¶4).  In particular, Bogatin discloses establishing peer-to-peer links between devices on a network on discovering that the devices are proximate to each other (¶54), said peer-to-peer links using a variety of protocols including  Bluetooth, Wi-Fi Direct or NFC (¶75).  Accordingly, it would have been obvious to one having ordinary skill in the art and the teachings of Callaghan and Bogatin before them before the effective filing of the claimed invention to substitute a known peer-to-peer protocol, such as Bluetooth, NFC or Wi-Fi direct, as suggested by Bogatin, for the peer-to-peer protocol of Callaghan.  One would have been motivated to make this substitution to use known protocols for performing networking, as suggested by Bogatin (¶313, ¶406: known communication protocol substitutes).

Regarding claims 30 and 37, each of claims 30 and 37 recite limitations similar to claim 23 and are each similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al.
US 20130264383 A1
System and method of providing control information to device regarding product
Puente et al.
US 20130304815 A1
Method for transferring data between a first device and a second device
Davis et al.
US 20140163751 A1
Wireless power, light and automation control
Yarde et al.
US 20150120063 A1
System and method of configuring HVAC components in an HVAC system
Isaksson et al.
US 20150177733 A1
Method and sensor node network interface system for wireless control of an industrial process
Alfredsson et al.
US 20150355629 A1
Presenting field users on process graphics
Lian KY, Hsiao SJ, Sung WT. Mobile monitoring and embedded control system for factory environment. Sensors (Basel). 2013;13(12):17379-17413. Published 2013 Dec 17. doi:10.3390/s131217379
J. A. Frank and V. Kapila, "Towards natural interfaces to interact with physical systems using smart mobile devices," IECON 2014 - 40th Annual Conference of the IEEE Industrial Electronics Society, 2014, pp. 2458-2464, doi: 10.1109/IECON.2014.7048850.
D. Camps-Mur, A. Garcia-Saavedra and P. Serrano, "Device-to-device communications with Wi-Fi Direct: overview and experimentation," in IEEE Wireless Communications, vol. 20, no. 3, pp. 96-104, June 2013, doi: 10.1109/MWC.2013.6549288.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179